Case 7:19-mj-00918 Document 1 Filed on 04/»23/19 in TXSD'; Page 1 of 1

AO 9| (Rev 8/0|) CriminalComplaint

 

United States District Court‘

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

 

 

UNITED STATES OF AMERICA
V- - CRIMINAL COMPLAINT
Rudys Humberto Tabora-Henriquez

Case Number: M-19- q l@
AKA: Rudy Humberto Tabaro

 

lAE YOB: 1981
Honduras
(Name and Address of Defendant)
l, the undersigned complainant being duly sworn state the following is true and correct to the best of my \
knowledge and belief. On or about “April 22, 2619 in Starr COunty, in
the Southern § . District of Texas

 

 

(Tmck Statutory Language of O/j’ense)
being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Rio Grande City, Texas, within the Southern District of Texas, the Attorney General of the United States

and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into
the United States;

in violation of’l`itle 8 United States Code, Section(s) 1326 (Fe|ony):
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts.

 

Rudys Humberto Tabora-Henriquez was encountered by Border Patrol Agents near Rio Grande City, Texas on Apri122, 2019. The
investigating agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to
have illegally entered the United States on April 22, 2019, neal Rio Grande City, Texas. Record checks revealed the Defendant- was
formally Deported/Excluded from the United States on April 17, 2015 through New Orleans, Louisiana. Prior to
Deporta_tion/Exclusion the Defendant was instructed not to return to the United States Without permission from the U.S. Attorney
General and/or the Secretary of Homeland Security. On October 19, 2012, the defendant lwas convicted of2] USC 846 & 841
Conspiracy to Distribute 500 Grams or More of Cocaine and sentenced to forty (40) months confinement and two (2) years supervised
release term.

 

Continued on the attached sheet and made a part ofthis complaint: . ~ [:]Yes INo -
Ap\@wve¢\ \/,\1 Am~1 L. Greemlommw\ ¢Hzgl\Q’
Ma" WW Sig/~/ML
Sworn to before me and subscribed 1n my presence, » ure of omplainant
April 23, 2019 ` 2 JVEF.A/\~ . )|Qn Chan 44 A ` Senior Patro| Agent v

 

 

Juan F. A|anis , U.S. |Vlagistrate Judge ;:`22

Name and Tit|e of Judicia| Officer Mignature of Judicia| Officer

 

